Citation Nr: 1202149	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi




THE ISSUE

Entitlement to service connection for a low back disability.




ATTORNEY FOR THE BOARD

P. Childers, Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2004 to January 2006, including service in Iraq.  The Veteran also served in the Mississippi Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

Although regarded by the RO as a final rating decision, in correspondence dated in and faxed to VA in June 2007 the Veteran expressed dissatisfaction with the rating decision in June 2006.  Inasmuch as the Veteran's correspondence was received by VA within one year of the date of the letter notifying the Veteran of the rating decision in June 2006, the Veteran timely filed a notice of disagreement and finality had not attached to the rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

For the following reasons, and in accordance with VA's duty to assist, further evidentiary development is needed.

Records relating to the Veteran's service in the Mississippi Army National Guard are not in the Veteran's file.    

On VA examination in April 2009, the VA examiner did not fully address the question of aggravation raised by the Veteran. 



Accordingly, the case is REMANDED for the following action:

1.  Request from the proper custodian the Veteran's personnel and service treatment records from the Mississippi Army National Guard.

If no records do not exist or further attempts to obtain the records would be futile, notify the Veteran in compliance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran an examination by a VA physician, who has not previously examined the Veteran to determine: 

Whether the current low back disability is aggravated by the service-connected bilateral knee disability. 

In this context, the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of the back disability r beyond its natural clinical course due to the service-connected bilateral knee disability as contrasted to temporary or intermittent flare-ups of symptoms.

In formulating the opinion, the VA examiner is asked to consider these significant facts:  

While serving in Iraq, the Veteran was in a four vehicle convoy, when one of the vehicles struck a land mine and was destroyed.  The Veteran's vehicle was within 75 meters of the exploding land mine.



On VA spine examination in February 2006, the diagnosis was lumbar strain, resolving.

In October 2006, the RO granted service connection for a bilateral knee disability.

On VA examination in March 2007, the Veteran reported that he had stumbled and fallen numerous times while in Iraq, and had used his lower extremities to kick doors open during combat operations.  

In June 2008, National Guard records show that the Veteran was placed on temporary profile secondary to arm, back, and knee pain.  And there reference to a herniated nucleus pulposus.

If, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, please clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies; for example, the service-connected knee disability is not more likely than any other to cause or to aggravate the Veteran's low back disability, or that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 




3.  After the above development is completed, adjudicate the claim.  If the benefit remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



